Title: To George Washington from Brigadier General William Heath, 27 March 1776
From: Heath, William
To: Washington, George



New London [Conn.]March 27th 1776
May it please your Excellency

There not being water in the River Sufficient to float the Transports over the Bar with the Troops on Board, to new London, I therefore marched, the Brigade Down by Land, and Ordered the Transports to fall Down, Three of the Transport got a Ground, and are not yet off; Heaven favours us this morning with a fine Wind I have Ordered, the Brigade to Embarque Immediately, and proceed for Newyork, and the three or four Companies which are Detained, to follow, as Soon as the Transports Can be got off, as I think it best to Improve the

wind. I am in great hast with the greatest respect your Excellencys most Humble Servt

W. Heath

